Allowable Subject Matter
Claim 46 – 70 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not teach “a power distribution unit (PDU) adapted to provision power to connected loads, comprising: at least one printed circuit board (PCB) within the housing interior having the at least one cartridge interface mounted thereon” as recited in independent claims 46; the prior art of record does not teach “a power distribution unit (PDU), comprising: one or more channels with at least one printed circuit board (PCB) within the one or more channels; a power input associated with the PCB coupled with the PDU housing and connectable to an external power source; a plurality of cartridge interfaces mounted to the PCB and configured to removably connect the plurality of cartridges to the PDU” as recited in independent claims 67; the prior art of record does not teach “a power distribution unit (PDU), comprising: at least one printed circuit board (PCB) within the one or more channels; a power input associated with the PCB coupled with the PDU housing and connectable to an external power source; and-6-152999648.3Application No.: 16/724,880Docket No.: 089344-8044.US01Response to Office Action dated July 2, 2021 a plurality of interchangeable cartridges, each disposed in the channel and removably connected to the PCB and in electrical communication with the power input” as recited in independent claims 68. Claims 47 – 66, 69 and 70 depend from independent claims 46 or 68 and therefore are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VLADIMIR IMAS whose telephone number is (571)272-8288. The examiner can normally be reached 8:00 A.M. - 5:00 P.M. M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on (571)270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/V.I/Examiner, Art Unit 2831                                                                                                                                                                                                        /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831